United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1023
                                   ___________

Reginald Watson,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Missouri Division of Employment      *
Security,                            * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: May 7, 2010
                                Filed: May 11, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Reginald Watson appeals the district court’s1 dismissal of his civil action in
which he sought an order compelling the Missouri Division of Employment Security
to pay him unemployment compensation. After careful de novo review, see LeMay
v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006), we conclude that dismissal
was proper, see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
(Eleventh Amendment bars suits against unconsenting states and their agencies in
federal court). Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                      -2-
                                       2